department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date date legend x name y country z nationality dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request your letter indicates you will operate a scholarship program called x the purpose of your program is to provide scholarships for students who have a high probability of success to pursue a higher education degree or program in the arts and sciences your program will provide qualified expenses to attend a nationally accredited college or university in the united_states in the arts and sciences to complete an letter catalog number 58263t undergraduate or graduate degree with a preference for foreign students from y and of z descent with a financial need and or demonstrated past academic success the following is the specific criteria that you will use to determine who is eligible for your scholarship program e e e agrade point average of or approval by the educational_institution based on the student's success in a particular area of study in the arts or sciences awritten essay and or interview to the board_of directors satisfaction that the student has the ability to succeed in the particular area of the arts and sciences in a nationally accredited educational_institution students must demonstrate a financial need based on income and or assets the board_of directors may set a maximum income or asset level based on the current applicable consumer_price_index for any given scholarship program any additional criteria set forth which shall substantially lead to selecting candidate students who have demonstrated superior abilities to succeed in the arts or sciences and have demonstrated a financial need satisfactory to the board_of directors at this time you do not have specific publicity programs however you intend to contact the potential educational institutions that the degree candidates will attend regarding needs for scholarships fellowships and other grants opportunities you intend to make available informational materials at these educational institutions to be provided upon request to eligible_candidates a completed scholarship package will contain the following e e e e e anessay and or personal interview to demonstrate to the scholarship committee that the candidate student will select an undergraduate major in science or medical_research field as well as a likelihood for success in the chosen field an official-sealed high school transcript to include most recent spring grades acopy of the parent guardian official verification of income copy of signed tax_return and w-2 form or equivalent from the previous year awritten description demonstrating any special circumstance or special need applicant would like to be considered in awarding a scholarship letters of recommendation optional scholarships are granted annually your scholarship committee will only consider applications received before the deadline you will follow the following procedure for granting scholarships letter catalog number 58263t e e e e e e upon receipt of a scholarship application you will review and then forward the application to your scholarship committee the scholarship committee will review the application and solicit recommendations when necessary the committee shall make a determination prior to the beginning of the school year one committee member must sign the original application or facsimile showing determination the committee will send the original application and required signatures to the applicant describing the committee determination and informing the applicant of any_action recommended or required the committee will evaluate each application on an individual basis to determine financial need student qualifications will be considered after financial need is determined the scholarship amounts will depend on the costs to attend the particular college or university any such scholarship would be related to the intended goal of the grant would be a reasonable amount and used for qualified_educational_expenses such as tuition and fees and course related expenses such as books supplies and related equipment to the extent necessary to enable a student to complete their degree you may provide additional support which does not meet the definition of qualified_education_expenses which are not subject_to exclusion from the recipient's income under internal_revenue_code sec_117 this ruling does not include an approval of such additional support payments scholarship amounts will be dependent on the costs to attend the college or university the number of scholarships you will grant is estimated to be between and depending on the pool of qualified applicants you will coordinate with the college or university to determine the pool of qualified candidates once the pool of candidates is determined the committee will review the applications to determine who will receive the scholarships you will determine how many scholarships to award annually by reviewing your overall award of funds to organizations and other qualified educational programs as well as available funds at the end of your calendar_year and determine the appropriate number of scholarships fellowships and grants prior to distributing applications for the applicable_year additional financial support may be awarded on a case by case as determined by the scholarship committee the amount of additional support will be reviewed on an annual basis prior to the beginning of the school year by the scholarship committee the scholarship committee will review information to determine financial need and whether the additional financial support is reasonable and necessary to enable the student to complete the degree at the college or university examples of situations where additional_amounts may be awarded include the following e costs for health insurance if the college or university requires the student to have such insurance letter catalog number 58263t e costs for room and board if the applicant can show this would impose a financial burden that would prevent them from attending the educational_institution other educational expenses necessary to enable the student to complete the degree at the college or university you will require scholarship grant recipients to provide transcripts of his or her grades for each term and maintenance of a certain predetermined grade point average and proof of use of scholarship funds either through verifications from the educational institutions or other means acceptable to the trustees if the terms for continued scholarship eligibility are violated you will notify the student by letter within thirty days of discovering violation of the terms of the award the student will be permitted one appeal by submitting a written essay which explains the circumstances which led to the violation any corrective action taken and assurance that future violations will not happen your board_of directors will review the written essay and make a determination of the students continued scholarship eligibility you will maintain records showing recipients of your scholarships fellowships educational loans or other educational grants including information used to evaluate potential grantees names addresses purposes of awards amount of each grant manner of selection and relationship if any to officers trustees or donors of funds to you and all grantee reports and other follow-up data obtained in administering the private foundation’s grant program you will ensure grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring relatives of members of your selection committee or your officers directors or substantial contributors are not eligible for awards under your program basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 a ii letter catalog number 58263t other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 b you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely kenneth corbin acting director exempt_organizations enclosures notice a copy of the redacted letter letter catalog number 58263t
